—Per Curiam.
Respondent was admitted to practice by the Fourth Department in 1970 and maintained an office for the practice of law in Owego, Tioga County.
In furtherance of its investigation of a client complaint filed against respondent and in connection with his alleged failure to comply with the attorney registration requirements (Judiciary Law § 468-a; 22 NYCRR part 118), petitioner, the Committee on Professional Standards, obtained a judicial subpoena duces tecum from this Court directing respondent to appear for an examination under oath before petitioner on October 12, 1999, and to produce relevant records. Respondent did not appear and has not responded to a follow-up telephone call placed to his law office. Petitioner now moves for an order suspending respondent from practice, pursuant to this Court’s rules (22 NYCRR 806.4 [bD, until such time as he complies with the subpoena. Respondent has not replied to the motion made returnable October 25, 1999 and duly served upon him. Under the circumstances presented, we grant the motion.
Mercure, J. P., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice pursuant to this Court’s rules (22 NYCRR 806.4 [b]) until such time as he fully complies with the subpoena duces tecum dated September 7, 1999, and until further order of this Court, effective 20 days from the date of this decision; and it is further ordered that, for the period of the suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of *698another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys.